*147Opinion

per curiam:

This is a suit of a Coast Artillery Reserve Officer, United States Army, for rental and subsistence allowances authorized for an officer of his rank with a dependent while assigned to active duty from June 24,1935, to August 6, 1937.
During the period of this claim, the plaintiff was a second lieutenant, Coast Artillery Reserve, to July 10, 1936, and was a first lieutenant from that date. The findings show that during this period his mother was dependent upon him for her chief support and did not occupy Government quarters. At the time involved, the plaintiff was stationed at Yaphank and Elmsford, New York, and was furnished and occupied one room in the officers’ quarters which was properly equipped.
Plaintiff was not paid rental allowance for an officer or subsistence allowance on account of a dependent at any time during the period of his claim. If he were entitled to full allowances for this period there would be due him the sum of $1,511.13, but this court has repeatedly held that rental allowances are intended to reimburse an officer for money expended only when he is not furnished quarters and provides his own and that where an officer is furnished and occupies one rooin when entitled to more, he can not recover for the room occupied (Hartsel v. United States (decided November 12, 1940), 92 C. Cls. 127; Francis v. United States, 89 C. Cls. 78; Beery v. United States, 87 C. Cls. 557; Byrne v. United States, 87 C. Cls. 241). Under the statute (43 Stat. 250, amending 42 Stat. 625) authorizing the payment of rental allowances, an officer of plaintiff’s rank, with or without dependents, not receiving quarters would be entitled to rental allowances for two rooms from June 24, 1935, to July 9, 1936 (when he was a second lieutenant), amounting to $501.33, and for three rooms from July 10, 1936, to August 6, 1937 (when he was a first lieutenant) amounting to $744, as found by the General Accounting Office. Having received one room, he would be entitled to be paid only the equivalent of the rental allowance for one room from June 24, 1935, to July 9, 1936, or $250.66, and the equivalent of the rental allowance for two rooms from July 10,1936, to August 6,1937, or $516, a total of $766.66.
*148The statute also authorizes the payment of an additional subsistence allowance to an officer with a dependent, receiving the pay of the second or third pay period. The Comptroller General in his computation of the subsistence allowances due has reported that plaintiff was paid one subsistence allowance from June 16,1935, to August 6,1937, and that an additional.subsisten.ee allowance from July 10, 1936, to August 6, 1937, would amount to $235.80. This added to his allowance for quarters makes a total of $1,002.46 which plaintiff is entitled to recover and for which judgment will be rendered accordingly in his favor.